Case 1:20-cv-01550-WFK-RLM Document 32 Filed 04/16/21 Page 1 of 3 PageID #: 319




                                The Law Offices of Jacob Aronauer
                                      225 Broadway, 3rd Floor
                                   New York, New York 10007
                                          (212) 323-6980
                                   jaronauer@aronauerlaw.com

 April 16, 2021

 Via ECF
 Hon. William F. Kuntz, II
 United States District Court
 Eastern District of New York
 Brooklyn, NY 11201

 Re:    Skidaneko v. Equinox Holdings, Inc. et al.
        20-cv-01550 (WFK) (RLM)


 Dear Judge Kuntz:

       This office represents Plaintiff Yekaterina Skidanenko (“Plaintiff”)
 in the above captioned matter. This letter is in response to Defendants’
 decision to supplement (without permission) their motion to dismiss the
 complaint (dkt 31). I find it unfortunate that this application was made
 than six months after the motion to dismiss was fully briefed.

       Defendants’ request that the Court review two additional cases in
 support of their motion to dismiss. These two cases are Limauro v.
 Consol. Edison Co. of N.Y., Inc., 2021 U.S. Dist. LEXIS 62519 (Mar. 31,
 2021) and Mendoza v. Cornell Univ., 2021 U.S. Dist. LEXIS 44937 (Mar.
 10, 2021), respectively. For the reasons set forth below, both of these
 cases are not analogous to the facts at hand.

       In both Limauro and Mendoza, the plaintiff previously had an
 opportunity to amend the complaint. Here, in contrast, Plaintiff has not
 yet had an opportunity to amend her complaint.

       In Limauro, the plaintiff did not allege with the required specificity
 that she worked more than 40 hours a week. Specifically, in Limauro, the
 plaintiff alleged that his normal shift was 7 am to 3:30 pm Monday
Case 1:20-cv-01550-WFK-RLM Document 32 Filed 04/16/21 Page 2 of 3 PageID #: 320




 through Friday but that he regularly worked more hours by coming in
 early and staying late. Limauro, 2021 U.S. Dist. LEXIS 62519, at * 2.
 Ultimately, though, the plaintiff failed to specify “as to when he was
 required to work more than forty hours a week or the frequency in which
 he did so.” Id. Here, in contrast, Plaintiff alleges that she arrived at work
 between 5:30 and 8am and left at 9pm. See the Complaint at ¶104 (dkt
 001).

       Mendoza is also not analogous to this matter. In Mendoza, with the
 exception of a single week, the plaintiff did not allege facts that she
 worked in excess of a single week (and for that week she was
 compensated for 43 hours). Mendoza, 2021 U.S. Dist. LEXIS 44937, at
 * 5. Rather, the plaintiff only alleged that in a standard workweek she
 would “actually work 39 to 40 hours but be paid for only 35.” Id. As
 noted by Judge Vyskocil, in order to bring a claim under the FLSA for
 unpaid overtime, the plaintiff must allege with specificity the overtime
 hours worked. Id. Ultimately, the Court noted that the plaintiff’s claims
 were “largely conclusory.” In contrast, here, Plaintiff alleges in great
 specificity how she worked more than 40 hours a week. See ¶¶ 103-119
 of the Compl. (dkt 001).

       We requested that the Court take judicial notice of a separate lawsuit
 filed against Defendant Equinox. After this lawsuit was filed and the
 motion to dismiss fully briefed, Equinox was sued in the Southern District
 of New York for unpaid wages by a former trainer, Katz v. Equinox
 Holdings, Inc., 20-cv-09856 (VEC). The Katz complaint is annexed.
 Since Katz has been filed, four former trainers of Equinox have filed
 consent to join forms under the FLSA Collective statute. Dkt 20, 22-24.
 Tellingly, even though Equinox is also represented by Noel Tripp of
 Jackson Lewis, in Katz Equinox has not filed a motion to dismiss. As
 discussed in Plaintiff’s complaint, the reality is that Equinox has a history
 of requiring their trainers to work uncompensated time. See Compl. at
 ¶57.


                                    2
Case 1:20-cv-01550-WFK-RLM Document 32 Filed 04/16/21 Page 3 of 3 PageID #: 321




                                                Respectfully submitted,

                                                /s/ Jacob Aronauer
                                                Jacob Aronauer
                                                Attorney for Plaintiff
 Via ECF
 All Attorneys on Record




                                    3
